DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
 
Response to Amendment
	Applicant’s amendment filed September 8, 2021 amending claims 1, 10 and 19 has been entered.  Claims 10-18 are withdrawn.  Claim 8 is canceled. Claims 1-7, 9 and 19 are currently presented for examination.

Response to Arguments
	Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 103 is hereby withdrawn.

This argument is found not persuasive since it appears that Applicant argues that the claimed compounds surprising and unexpectedly do not induce metallothionein in order to protect against cisplatin-induced toxicity, but rather protect against cisplatin-induced toxicity by other mechanisms.  However, no evidence of Applicant’s unexpected or surprising results are presented in the instant specification.  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the 
"The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25  and 18 U.S.C. 1001." Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute. Ex parte Gray, 10 USPQ2d 1922, 1928 (Bd. Pat. App. & Inter. 1989).  For these reasons, Applicant’s arguments are found not persuasive.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A new rejection under 35 USC 103 is detailed below.  This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7, 9 and 19  of the instant application claim a method of administrating to a subject in need thereof an effective amount of a cisplatin active agent, comprising administering to a host an effective amount of a cisplatin toxicity reducing agent to reduce toxicity of the cisplatin active agent to a host organ, wherein the host organ 
The cited claims are indefinite since ligand L1 and L2 are not N, O and S containing ligands.  Ligand L1 does not contain O and S.  Ligand L2 does not contain S.  For the sake of compact prosecution, the cited claims of the instant application are being interpreted as the use of complexes wherein bismuth (III) coordinating to at least one of the N, or N and O containing ligands selected from the group consisting of Ligand L1 or L2, and examined herewith.
Claim 6 recites the limitation "amino acids and their derivatives, peptides or proteins".  There is insufficient antecedent basis for this limitation in the claim since claim 1 from which claim 6 depends does not claim that any of the ligands comprise amino acids and their derivative, peptides or proteins.  Claim 1 only recites that the ligands are selected from the group consisting of L1 or L2 which are porphyrin derivatives and not amino acids or their derivatives, peptides or proteins.  For the sake of compact prosecution, claim 6 is being interpreted as bismuth (III) coordinating to N, or N and O containing ligands, and examined herewith.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5 of the instant application claims the method according to claim 1, wherein the cisplatin toxicity reducing agent comprises the bismuth(III) complexes or their pharmaceutically acceptable salts.  However, claim 1 of the instant application claims that the cisplatin toxicity reducing agent comprises bismuth (III) complexes or pharmaceutically acceptable salts thereof.  Thus claim 5 fails to further limit the subject matter of the claim upon which it depends.   
Claim 6 of the instant application, as detailed above is being interpreted as the method according to claim 1, wherein the cisplatin toxicity reducing agent comprises the bismuth (III) complexes with the bismuth (III) coordinating to N, or N and O containing ligands.  However, claim 1 of the instant application claims that the cisplatin toxicity reducing agent comprising bismuth (III) complexes or pharmaceutically acceptable salts thereof, with bismuth (III) coordinating to N, or N and O containing ligands.  Thus claim 6 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mowlood (Zanco J. Med. Sci., Vol. 16, No. 1, 2012, pages 31-39); Naganuma et al. (Cancer Research, 47, 1987, pages 983-1987 Provided on IDS dated July 14, 2016); Briand and Burford (1999, Chem. Rev., 99, pages 2601-2657) in view of Gomes et al. (J. Biol. Inorg. Chem. 2015, 20: 771-779).
Claims 1-7, 9 and 19 of the instant application claim a method of administrating to a subject in need thereof an effective amount of a cisplatin active agent, comprising administering a cisplatin toxicity reducing agent to reduce toxicity of the cisplatin active agent to a host organ such as a kidney, liver, bone marrow, intestines or lung, wherein the cisplatin toxicity reducing agent is a bismuth(III) complex or a pharmaceutically acceptable salt thereof, with bismuth (III)coordinating to at least one of N, O, and S containing ligands L1 to L2.
Mowlood teaches administering bismuth subcitrate with vitamin E to prevent against cisplatin induced hepatotoxicity in patients treated for different types of tumors (abstract).  Mowlood teaches daily administration of 200 mg/day bismuth subcitrate and administration of 90 mg/m2 cisplatin every 21 days (page 32).  Mowlood also teaches that bismuth is known in the art to induce the synthesis of metallothionein (page 32).  Mowlood further teaches that it has been demonstrated in the art that the induction of MT reduces toxicity induced by cisplatin (page 36). Mowlood specifically demonstrates that bismuth subcitrate administration reduces hepatotoxicity associated with cisplatin administration (pages 33-35).
Naganuma et al. teaches that bismuth subnitrate protects against kidney toxicity induced by cisplatin (abstract).  Naganuma et al. teaches that the pretreatment of bismuth subnitrate at a dose of over 50 mg/kg/day resulted in above a 6-fold increase in the renal MT level and completely depressed the lethal toxicity of cisplatin (page 985). Naganuma et al. specifically teaches that cisplatin is a potent antitumor agent 
Briand and Burford teaches bismuth compounds which have been discovered, developed, or designed to have biological activity or medicinal utility (pages 2601-2602).  Briand and Burford teaches that bismuth compounds are most commonly used for treating gastrointestinal disorders and in addition to antimicrobial action, bismuth compounds involve the fortification of gastric mucus, stimulate cytoprotective processes such as the synthesis of endogenous prostaglandins and the secretion of mucosal bicarbonate (page 2602).  Briand and Burford teaches that bismuth compounds are also useful in the treatment of tumors as well as the reduction of toxicity associated with cisplatin (page 2602).  Briand and Burford teaches that there are many bismuth complexes of hydrocarboxylic acids and aminocarboxylic acids known in the art including bismuth complexes with gallic acid, tartaric acid, lactic acid, malic acid, citric acid, nitrilotriacetic acid and EDTA (pages 2603, 2609, 2633-2635).  Briand and Burford teaches further teaches bismuth complexes with amino acids and proteins including cysteine (page 2644).  Briand and Burford teaches that bismuth compounds are known 
metallothionein levels and the formation of metallothionein (page 2644). 
	Thus, Mowlood teaches alleviating hepatotoxicity induced by cisplatin comprising the administration of a cisplatin toxicity reducing agent which is bismuth subcitrate which is a bismuth(III) complex. Moreover, Naganuma et al. teaches a method of alleviating kidney toxicity induced by cisplatin comprising the administration of a cisplatin toxicity reducing agent which is bismuth subnitrate which is a bismuth(III) complex.  In addition, Briand and Burford teaches that bismuth compounds are also useful in the treatment of tumors as well as the reduction of toxicity associated with cisplatin (page 2602).  
Thus prior to the effective filing date of the instant application, it was well-known in the art that bismuth complexes were useful in reducing toxicity caused by cisplatin administration.
The cited prior art does not teach a bismuth(III) complex or a pharmaceutically acceptable salt thereof, with bismuth (III) coordinating to at least one of N, or N and O, containing ligands selected from L1 to L2.
However, prior to the effective filing date of the instant application other bismuth complexes were known in the art.  Gomes et al. teaches two bismuth(III) porphyrins including 5,10,15,20-tetrakis(phenyl)porphyrinatobismuth(III) nitrate (Bi(III)(TPP)]NO3 (abstract and Figure 1 page 773).  Gomes et al. teaches that bismuth compounds have countless applications in medicine and bismuth(III) salts are considered to be safe and 
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to administer other bismuth compounds known in the art including bismuth(III) complexes with tetraphenylporphyrin (L1) as taught in Gomes et al. to reduce cisplatin toxicity with a reasonable expectation of success since each of Mowlood, Naganuma et al. and Briand and Burford teach that administration of bismuth can protect against some of the toxic side-effects induced by the anticancer drug cisplatin.  Thus, an ordinary skilled artisan would have been motivated to administer other bismuth compounds known in the art including bismuth (III) complexes with bismuth (III) coordinating to tetraphenylporphyrin (L1) with a reasonable expectation similar success.  Thus, one would have expected the claimed bismuth compounds to reduce cisplatin toxicity similarly to bismuth subcitrate as taught by Mowlood and bismuth subnitrate as taught by Naganuma et al.
With respect to claim 2 of the instant application which claims that the cisplatin toxicity reducing agent is 4 to 6 fold of the cisplatin active agent, it is obvious to vary and/or optimize the amount of a compound administered such that optimal treatment results are achieved.  One would necessarily arrive at the dosages as claimed since the prior art renders obvious administering the same compounds as claimed, i.e. cisplatin and bismuth (III) complexes for the same purpose as claimed which is to reduce the toxic side effects of cisplatin.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 In re Boesch, 205 USPQ 215 (CCPA 1980).  
Claim 9 is rendered obvious since the prior art renders obvious the use of bismuth (III) complexes with the same L1 ligand as claimed and as such will necessarily form dimers as claimed in claim 9 of the instant application.
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-7, 9 and 19 are rejected.  Claim 8 is canceled.  Claims 10-18 are withdrawn.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM